ELLIOTT, .T.
(dissenting).
This record shows affirmatively that the defendant was deprived of the right to a public trial, which is secured to him by the express and unqualified language of the constitution. The trial judge, on his own motion and over the objection of the defendant, directed the sheriff to “rid the courtroom of everybody except officers of the court, counsel, and witnesses, and the defendant.” He certifies that the record contains all the evidence offered or introduced, the charge of the court in *70full, all objections, rulings, exceptions, and all other proceedings at such trial. There is no intimation even that the audience was not orderly and respectful, or that the spectators persisted in laughing and making a disturbance. It does not appear that the public was excluded only during the cross-examination of the complaining witness. No reasons for the order excluding the public are stated. The existence of reasons is inferred in the opinion of the majority from a silent record. The statute gives the court the right to exclude persons under sixteen years of age from the courtroom during the trial of certain kinds of cases, but the right to a public trial is carefully guarded. It may be conceded that the court has the right to exclude a riotous and disorderly body, but the record should show that such a condition existed. It cannot be presumed from the mere fact that the court ordered the public to be excluded. The burden is on the state to show a reason, if any existed, for depriving the defendant of his constitutional right. I do not find anything in the constitution which justifies the court in holding that the constitutional right to a public trial is to be measured by the degree of nervousness of a susceptible complaining witness. Nor do I find anything in the constitution which says that the defendant may be deprived of the right of a public trial, when it is necessary in order to enable the state “to elicit from the witness such a clear and definite statement of the facts as seem necessary in such a case.”
I am therefore constrained to dissent.